DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Chiang et al. (US 2015/0053990 A1).
Regarding Claim 1, Chiang (Fig. 1) discloses a semiconductor device comprising: 
a first semiconductor layer (104) formed of a nitride semiconductor (AlN [0021]) above a substrate (102);
a second semiconductor layer (120) formed of a material consisting of InAlN (120 [0029]) above the first semiconductor layer (104); 
a third semiconductor layer (124) formed of a material consisting of AlN (124, [0018]) directly and physically contacting on the second semiconductor layer (120, [0017]); 

a fifth semiconductor layer (106) between the first semiconductor layer (104) and the second semiconductor layer (120), the fifth semiconductor layer being formed of a material including AlN [0026]; 
a gate electrode (118) formed on the fourth semiconductor layer (122); and 
a source electrode  and a drain electrode (116) formed on any one of the second semiconductor layer (120) , the third semiconductor layer (124), and the fourth semiconductor layer (122) [0014) (Fig. 1).


Regarding Claim 12, Chiang (Fig. 1) discloses the semiconductor device as claimed in claim 1, wherein the substrate (102) is formed of a material including any one of silicon, GaN, sapphire, and SiC (SiC [0019].








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0053990 A1) in view of Smith et al. (US 2007/0164315 A1).
Regarding Claim 5, Chiang (Fig. 1) discloses the semiconductor device as claimed in claim 1, wherein 
the third semiconductor layer (124) is disposed between the source electrode and the drain electrode.
Chiang does not explicitly disclose that the third semiconductor layer is disposed between the source electrode and the drain electrode.
Smith (Fig. 8) discloses semiconductor layers (73, 74) is disposed between the source electrode and the drain electrode (30) for the purpose of combining etch stopping qualities of the AlN and the highest possible potential barrier [0107]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chiang such that the third semiconductor layer is disposed between the source electrode and the drain electrode in order to combine etch stopping qualities of the AlN and the highest possible potential barrier [0107]


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0053990 A1) in view of Chavarkar et al. (US 2002/0167023 A1).
Regarding Claim 9 Chiang (Fig. 1) discloses the semiconductor device as claimed in claim 1, wherein the first semiconductor layer (104) is formed of a material including GaN.
Chiang does not explicitly disclose a material including GaN.
Chavarkar (Fig. 2) discloses wherein a first semiconductor layer (24) is formed of a material including GaN (AlGaN, 0027) for the purpose of reducing the lattice mismatch between the substrate and the next layer [0027].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chiang in view of Chavarkar such that the first semiconductor layer (104) is formed of a material including GaN in order to reduce the lattice mismatch between the substrate and the next layer [0027].

Claims 10, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0053990 A1).
Regarding Claim 10, Chiang (Fig. 1) discloses the semiconductor device as claimed in claim 1, wherein a thickness of the third semiconductor layer (124) is not less than 0.2 nm and not more than 2 nm.

Chiang (Fig. 1) does not explicitly disclose that the third semiconductor layer is not less than 0.2 nm and not more than 2 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chiang such that the third semiconductor layer has a thickness is not less than 0.2 nm and not more than 2 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and in order to facilitate ohmic contact [0032]


Regarding Claim 11, Chiang (Fig. 1) discloses the The semiconductor device as claimed in claim 1, wherein a concentration of carbon in the fourth semiconductor layer ([0033] GaN or an n-GaN layer)
The Examiner notes that Carbon is a p-type dopant therefore would be undesirable inside the fourth semiconductor layer.
Chiang (Fig. 1) does not explicitly disclose that a concentration carbon in the fourth semiconductor layer is not more than 1x1017 atoms/cm3
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chiang such that a concentration carbon in the fourth semiconductor layer is not more than 1x1017 atoms/cm3 since it has been held that discovering an optimum value of a result effective In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and in order to facilitate ohmic contact [0032] and in order to to form a conductive path for selectively electrically coupling electrodes [0033]


Regarding Claim 19, Chiang (Fig. 1) discloses the semiconductor device as claimed in claim 1, wherein 
a thickness of the third semiconductor layer (124).
Chiang further discloses that the third semiconductor layer (124) has a thickness less than or equal to 30 Angstroms for the purpose of facilitating ohmic contact [0032]
Chiang (Fig. 1) does not explicitly disclose that the third semiconductor layer is not less than 0.2 nm and not more than 0.5 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chiang such that the third semiconductor layer has a thickness not less than 0.2 nm and not more than 0.5 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and in order to facilitate ohmic contact [0032]


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0053990 A1) and further in view of in view of Imanishi (US 2013/0256683)
Regarding Claim 16, Chiang (Fig. 1) discloses the semiconductor device according to claim 1.
Chiang (Fig. 1) does not explicitly disclose a power supply unit comprising the semiconductor device according to claim 1 
Imnanishi discloses a power supply unit comprising the semiconductor device [0083, 0082]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the  semiconductor device in Chiang and in view of Imnanishi such that the  semiconductor device according to claim 1 comprises a power supply unit in order to have an apparatus equipped with a compound semiconductor device which includes a GaN-based HEMT. [0083]


Regarding Claim 17,  Chiang (Fig. 1) discloses the semiconductor device according to claim 1.
Chiang does not explicitly disclose an amplifier comprising the semiconductor device according to claim 1.
Imnanishi discloses an amplifier comprising the semiconductor device [0088-0090]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Chiang and in view of Imnanishi such that the semiconductor device according to claim 1 comprises an amplifier in order to 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9-12, 16, 17, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891